Title: James Madison to John Tayloe Lomax, 10 March 1827
From: Madison, James
To: Lomax, John Tayloe


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr
                                
                                Mar. 10, 1827
                            
                        
                        I have recd. yours of the 5th. instant. Considering the Law publications you point out as very proper for the
                            Library, of the University & that they can be procured out of a part of the appropriation, not needed for the
                            periodicals, I join Genl. Cocke in his opinion on the subject, with a reliance however on the retrospective sanction of
                            the Visitors if deemed necessary, as much as on the claim of such works to the technical name of periodicals
                        The case of the Books bequeathed by Mr. Jefferson is less open to free interpretation, since it will affect
                            the private claims of his two Grandsons in law. I more than doubt, whether a republication of the identical texts cd. be
                            deemed another Edition, and not a duplicate in the intention of the Testator. It may be best therefore to leave the
                            doubtful books unclaimed at least for the present. The others wch I presume to be the chief part may at once be recd
                            into the Library. The faculty can name if necessary some one to join in separating the 2 < >.
                        I am sorry on every account for the <decrease> in the number of Students. The change in their deportment happily
                            more than makes amends for it; as this can not fail to attract an increase. It is quite probable that a return of many of
                            the late Students will take place as soon as pecuniary obstacles to it may be removed. With cordial esteem 
                        
                            
                                J. M
                            
                        
                    